Citation Nr: 9906702	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for liver disorder as 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The veteran filed his claim for service connection for post-
traumatic stress disorder (PTSD) in December 1994.  In an 
October 1995 rating action, the RO denied entitlement to 
service connection for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) and perfected his appeal.  The 
veteran was afforded an RO hearing in August 1996.  In the 
Hearing Officer's September 1996 decision, service connection 
for PTSD was granted and a 50 percent disability evaluation 
was assigned.  The Hearing Officer's decision notes that the 
grant of service connection for PTSD represented a grant of 
the issue on appeal.  In an August 1997 letter to the 
veteran, the RO stated that the appeal of the issue of 
service connection for PTSD was resolved.  The RO notified 
the veteran that if he did not agree with the grant of a 50 
percent disability evaluation he could file a notice of 
disagreement within one year from the date of the letter.  In 
October 1998, the veteran's representative included the issue 
of entitlement to an increased evaluation for PTSD, evaluated 
as 50 percent disabling, in the veteran's VA Form 646.  The 
Board notes that the VA Form 646 was filed more than a year 
after the August 1997 letter.  Therefore, the Board construes 
the October 1998 VA Form 646 as a claim for an increased 
evaluation for the service-connected PTSD.  Thus, the issue 
is referred back to the RO for any development deemed 
necessary.


Furthermore, the Board notes that the veteran's original 
claim for service-connected disabilities included a claim for 
service-connection for bilateral hearing loss.  The RO denied 
entitlement to service connection for bilateral hearing loss 
in March 1997.  The veteran has not submitted a timely notice 
of disagreement regarding the issue and therefore, this issue 
is not before the Board at this time.  The representative at 
the Board included this issue in his statement on the 
veteran's behalf.  The issue is referred to the RO for 
whatever action is deemed appropriate.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Service records reflect that at the time of the veteran's 
entrance examination, his head, neck, endocrine, and 
musculoskeletal systems were clinically evaluated as normal.  
A June 1970 treatment record reflects that the veteran 
complained of bilateral frontal headaches after being struck 
on the head following a land mine explosion in May 1969.  An 
EEG was normal.  In December 1971, the veteran reported low 
back pain, right-side pain, and headaches for the past three 
days.  He described his headaches as bifrontal and constant, 
throbbing at times.  After examination, the examiner's 
impression was muscular pains of back and right flank.  
During the veteran's May 1972 discharge examination, his 
head, neck, endocrine, and musculoskeletal systems were 
clinically evaluated as normal.

The veteran filed his original claim for service connection 
for chronic headaches in November 1994.  In December 1994, 
the veteran added the issues of entitlement to service 
connection for chronic back pain, chronic neck pain, and 
liver disorder as secondary to Agent Orange (AO) exposure.

A December 1994 letter from the VAMC in Los Angeles 
California notes that the veteran participated in the Agent 
Orange registration.  It was noted that the veteran's 
physical examination revealed liver and flank tenderness 
compatible with his history of liver damage.  The veteran's 
laboratory results were within normal limits except for 
elevated liver function tests SGOT 66 and SGPT 187 and 
cholesterol 216.  It is unclear whether a copy of this 
examination report is included in the claims file.

In January 1995, VA cervical spine x-rays revealed spurring 
with disc space narrowing at C6-7 and possible neural 
foraminal narrowing at C6-7.  A February 1995 EMG examination 
revealed electrical evidence of multiple level radiculopathy 
of L4, L5, and S1 roots of chronic nature.  A March 1995 
magnetic resonance imaging (MRI) test of the cervical spine 
revealed degenerative disc disease at C6-7 level with a 
diffuse disc bulge and small bony spurring causing mild 
spinal stenosis and bilateral mild neural foraminal narrowing 
and a normal appearance of the cervical cord, without 
compression or deformity.  March 1995 x-rays of the 
lumbosacral spine revealed moderate degenerative 
osteoarthritis involving mainly L2, L3, and L4.  There was 
mild narrowing of L2-3 interspace reflecting discogenic disc 
degeneration.  The lumbosacral joint was unremarkable.  There 
was mild degenerative osteoarthritis involving the lower 
epiphyseal joints of the lumbar spine.  L2 and L3 showed 
signs of mild wedging and the present degenerative change 
could have been related to a post-traumatic degenerative 
arthritis.  A June 1995 liver and spleen imaging test 
revealed increased focal uptake in the lateral portion of the 
spleen.  An ultrasound or computed axial tomography (CAT) 
scan was recommended.  VA outpatient treatment records refect 
that the veteran underwent MRI testing of his brain in August 
1995.  The impression was normal MRI brain with gadolinium.  
A prominent Virchow-Robin space may have been what was noted 
on the earlier MRI as no discrete focal lesion was seen.

The veteran was afforded a VA cranial nerves examination in 
July 1995.  Lumbosacral spine x-rays revealed degenerative 
changes involving the thoracolumbar spine characterized by 
bony spur formation with bony bridging and syndesmophyte 
formation.  There was also evidence of a lumbar 
spondylolysis.  No evidence of fracture or osteoblastic or 
osteolytic metastatic disease was present.  Increased density 
at the left mid-sacroiliac joint was probably on a 
degenerative basis.  The examiner concluded that the veteran 
had a well-documented history of degenerative joint disease 
of the lumbosacral spine without radiculopathy and without 
bladder or bowel dysfunction.  Liver laboratory tests were 
also performed.

In an October 1995 rating action, the RO denied entitlement 
to service connection for chronic headaches, back and neck 
pain, and liver disorder as secondary to Agent Orange 
exposure.  The veteran filed a timely NOD in October 1995.  
In his NOD, the veteran noted that he had been treated at the 
VA Medical Center in Long Beach California and the Veteran's 
Center in Anaheim, California.  He noted that it appeared 
that the RO did not consider the veteran's post-service 
medical records.  The veteran perfected his appeal in January 
1996.

During the August 1996 RO hearing, the veteran testified that 
he was injured in service when the tractor that he was riding 
on struck a land mine.  He stated that he was thrown off of 
the tractor and suffered neck and back injuries.  He reported 
that he was unconscious for a short time and that he suffered 
from headaches thereafter.  He stated that his back and neck 
pain and headaches were chronic after his injury and he 
experienced daily pain.  He testified that he did not receive 
treatment for his complaints during service because he was 
incarcerated and moved several times to different military 
jails.  He stated that after service he self-medicated with 
alcohol.  The veteran described exposure to herbicides when 
he was assigned to the engineering department in Vietnam.  He 
stated that he was responsible for using large equipment for 
clearing land after it was sprayed with the herbicides.  He 
further stated that the planes with the herbicides frequently 
flew overhead.  The veteran's wife testified that his 
injuries were chronic.  In a statement attached to his 
hearing transcript, the veteran reiterated his claims that 
his back and neck pain and headaches were chronic since 
service.




The veteran was afforded a VA general medical examination in 
December 1997.  The examiner noted that the veteran had 
undergone a recent liver biopsy.  Those records are not 
included in the claims file.  The examiner's diagnoses 
included headaches, etiology undetermined and unable to 
determine as to whether there is any connection to the mine 
explosion in Vietnam, degenerative joint disease, cervical 
spine and lumbosacral spine, with evidence of degenerative 
disc disease in both areas, possibly secondary to injury 
while in the service, and intermittent liver enzyme 
elevation, not likely to be connected to any problem which 
occurred in the service but more likely due to alcohol abuse 
in the past and recent lipid lowering drugs.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998), the Board is 
deferring adjudication of the issues on appeal as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, who have treated him for the 
disabilities at issue since service.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
al sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.   

2.  The veteran should be scheduled for a 
VA AO examination, and orthopedic and 
neurologic examinations to determine the 
nature, extent of severity, and etiology 
of any back or neck pain, headaches, and 
liver disorder found on examination and 
whether they have any relationship to 
anything of service origin, to include 
but not limited to the veteran's in-
service injury and exposure to dioxins.  
The claims file and separate copies of 
this remand should be made available to 
and reviewed by each examiner) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated by the 
examiner(s) in this regard.  Any further 
indicated special studies should be 
conducted.  The orthopedic examiner 
should be requested to express an opinion 
as to whether the in-service injury is 
related to any present back or neck 
disabilities.  The neurologist should be 
requested to express an opinion as to 
whether the in-service injury is related 
to any present chronic headaches.  Any 
opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The RO should also certify 
what actions have been undertaken to 
obtain the evidence requested in 
paragraphs above.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
regard service connection for all the 
various claimed disabilities on all 
possible theories and with regard to all 
pertinent regulations and judicial 
guidelines.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


